Case: 16-20288      Document: 00513940091         Page: 1    Date Filed: 04/05/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit
                                    No. 16-20288                               FILED
                                  Summary Calendar                          April 5, 2017
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JERROL BLUFORD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:15-CR-261-4


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Jerrol Bluford pleaded guilty to conspiracy to commit interference with
commerce by robbery, in violation of 18 U.S.C. § 1951(a), and to two counts of
using and brandishing a firearm during and in relation to a crime of violence,
in violation of 18 U.S.C. §§ 2 and 924(c)(1)(A)(ii). He was sentenced to a total
of 552 months of imprisonment.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 16-20288      Document: 00513940091         Page: 2    Date Filed: 04/05/2017


                                      No. 16-20288

       Bluford contends that the district court erred in accepting his guilty plea
to, and sentencing him for, the § 924(c)(1)(A)(ii) offenses. He asserts that his
§ 1951(a) offenses are not “crimes of violence” under § 924(c) because they lack
the necessary level of force for purposes of § 924(c)(3)(A), and § 924(c)(3)(B) is
unconstitutionally vague in light of Johnson v. United States, 135 S. Ct. 2551
(2015). Bluford maintains that the factual basis in support of his guilty plea
to the § 924(c)(1)(A)(ii) offenses, which relied on the § 1951(a) robberies as the
predicate crimes of violence, is legally insufficient.
       Applying United States v. Gonzalez-Longoria, 831 F.3d 670, 672-79 (5th
Cir. 2016) (en banc), petition for cert. filed (Sept. 29, 2016) (No. 16-6259), in
which we rejected a Johnson-based challenge to the substantively identical 18
U.S.C. § 16(b), we recently held that Johnson does not invalidate § 924(c)(3)(B).
United States v. Davis, No. 16-10330, 2017 WL 436037, 2 (5th Cir. Jan. 31,
2017) (unpublished). 1 Therefore, Bluford’s claim is foreclosed. Although the
Supreme Court granted certiorari in Lynch v. Dimaya, 137 S. Ct. 31 (2016),
regarding whether § 16(b) is unconstitutionally vague in light of Johnson, we
are bound by our own precedent unless and until that precedent is altered by
a decision of the Supreme Court. See Wicker v. McCotter, 798 F.2d 155, 157-
58 (5th Cir. 1986).
       AFFIRMED.




       1 While unpublished opinions are not precedential, they are persuasive. See Ballard
v. Burton, 444 F.3d 391, 401 & n.7 (5th Cir. 2006) (recognizing that unpublished decisions
issued after January 1, 1996, are not controlling precedent but may be considered persuasive
authority).


                                             2